DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed 1/6/21 are acknowledged. Claims 1-51 are cancelled. New claim 57 is added. Claims 52-57 are pending. Claims 52 and 54 are amended. Claims 52-57 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 1/6/21 has been considered.  A signed copy is enclosed.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 52, 53, 55 and 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 

1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims: 
The instant claims are drawn to methods of treating respiratory diseases associated with CXCR2 signaling comprising administering one of eight polypeptides which comprise the sequences as described in claim 52.  The term “associated with activated CXCR2 signaling” is not defined, and there is no defined genus or mechanism to screen for respiratory diseases “associated with activated CXCR2 signaling. The specification does not define what makes a disease “associated with” CXCR2 signaling.  The term "associated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree for the signaling to be “associated with activated CXCR2 signaling”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, to establish diseases that are “associated with” CXCR2 signaling, there must be definition that reflects whether the patient must actually have the activated signaling, or whether the activated 
 Further, the claims recite vast genera of diseases that encompass multiple chronic airway diseases, chronic inflammatory diseases, cancers, and any inflammation resulting from any traumatic injury, along with various other respiratory diseases.  The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  For example, inclusion of the term “airway remodeling” refers to any structural changes that occur in the large and small airways of patients from various airway disease, the effects of which can include fibrosis, masses, enlargement of glands, neovascularization, and epithelial alterations.  This includes hundreds of diseases, each with a distinct etiology and mechanism of progression.  Also included is any posttraumatic inflammation. This can include anything from severe injuries resulting from car accidents to inflammation from a stubbed toe.  
As an example of the extremely vast breadth of the claim, the administration must treat an extremely broad genus of disorders that are generically described as "respiratory diseases".  It is important to note that this is only one genera within the claims, and the following information is not exhaustive for any genus of diseases. The instant specification does not provide a definitive list of disorders, but instead references examples of “respiratory disease”.  These examples include disparate diseases of: Cystic Fibrosis, Asthma, severe Asthma, exacerbation of Asthma, allergic Asthma, neutrophilic Asthma, Acute lung injury, Acute respiratory distress syndrome, Idiopathic pulmonary fibrosis, Airway remodeling, Bronchiolitis obliterans syndrome or Bronchopulmonary dysplasia. However, the term “respiratory diseases” is not limited to those diseases. It could also include respiratory infections, lung cancers of all types, and other unrelated diseases like asbestosis, common cold, pleurisy, pulmonary hypertension, sleep apnea, chronic cough, emphysema, pulmonary edema, interstitial lung disease, obesity hypoventilation syndrome, and others. Therefore, hundreds, if not thousands, of disorders are encompassed. The encompassed disorders are highly heterogeneous at both 

3) the state of the prior art; 5) the level of predictability in the art; 
While the state of the art is relatively high with regard to the treatment of specific disorders with specific agents, the treatment of all disorders, or even disorders within any single broad genus of disorders, is unpredictable. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses thousands of possible conditions, which are not known to have a single recognized cause.  Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. Pharmaceutical therapies in the absence of in vivo data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). The specification does not adequately teach how to effectively treat each of the disorders that are encompassed. The specification does not teach how to extrapolate data presented in the specification to the development of effective methods of treating essentially any disease in humans broadly encompassed by the claimed invention. Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). 
Unpredictability is also seen within the state of the art for CXCR2 targeting for treatment of disease. Boppana et al (Experimental Biology and Medicine 2014; 239: 509–518) teach that there are 
	It is noted that the claims are not limited to these examples. Applicant should note that the Examiner takes the position that unpredictability is present within the entire scope of the claims, not just the specifically named diseases above. Therefore, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the claimed proteins in the vast diseases, disorders, and conditions that are encompassed in the instant claims, with no assurance of success.  

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples:
	The instant specification does not provide any examples of administration of any of the encompassed proteins to any individual with a condition to be treated.  The examples include in vitro studies to isolate proteins and antibodies, testing of formation of IgG antibodies binding to CXCR2 NANOBODIES in human serum, pharmacodynamics studies of anti-CXCR2 NANOBODIES and inhibition of chemotaxis using biparatopic NANOBODIES to CXCR2 in in vitro transwell assays. There is no demonstration of administration of any of the encompassed compounds to treat any disease, disorder, or condition.  Determining the effects of administration would therefore require the practitioner to 
	In conclusion, the claimed invention does not provide enablement for treating any of the encompassed diseases, diseases, disorders, or conditions. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  
Applicant’s Arguments
Applicant argues:
1. Methods of detecting activation of CXCR2 signaling are known to those having ordinary skill in the art, and the specification details methods for detecting CXCR2 activation (e.g. specification pages 107-108). 
2. One of skill in the art would know which diseases were associated with CXCR2 activation because the association is known in the art. Applicant provided references in an IDS. The diseases are not broad as the Examiner indicates in the rejection, but are limited to those with CXCR2 activated signaling. Applicant points to the specification’s description of symptoms that result from activated CXCR2 signaling. Further, there is a general consensus in the art that inhibiting CXCR2 activation is a viable strategy for treating diseases associated with CXCR2 signaling. 
3. The specification demonstrates that polypeptides comprising antigen binding domains recited in claim 52 inhibit CXCR2 activation and block ligand binding to CXCR2. 
4. Applicant also argues that claim 54 has been amended and therefore is now enabled. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While the Examiner agrees that means exist to determine CXCR activation, there is no description in the art or the specification how to determine the diseases that are “associated with” the activation that would be treatable with the broad genera of polypeptides. Applicant is attempting to 
2. To overcome a prima facie case of lack of enablement, applicant must demonstrate that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation. While Applicant need not have actually reduced the invention to practice prior to filing, lack of working examples is a factor to be considered here, since it is a case involving unpredictable or undeveloped art (see MPEP 2164.01). First, the Examiner would like to point out that there is no way to determine which disorders would meet the requirements for “associated with activated CXCR2 signaling.”  Instead, the claims are directed to broad categories of diseases, each of which can have any possible molecular mechanism and etiology. It is not clear if the signaling must be present, or is merely more likely to occur in the subject. Further, it is not clear the degree of association that is required to be encompassed, or whether only positive associations (and not negative associations) are encompassed. Without being able to determine how to identify the disease to be treated, it is impossible to make and use the claimed method. Second, in the instant application, Applicant has not provided even a single example of administration that would demonstrate any effect in any of the named disorders.  There is no evidence either in vitro or in vivo that the named polypeptides would have any treatment effect on any of the disorders listed. The claims encompass potentially thousands of disorders with widely differing mechanisms and pathological features, many of which may not be known even now.  
Regarding the references that Applicant has supplied to demonstrate diseases that are associated with CXCR2, the references do not demonstrate how to determine which diseases are “associated with” activated CXCR2, or what “associated with” would encompass. Belperio et al teach there is a role for CXCR2 in bronchiolitis obliterans syndrome, but does not administer any compound that is encompassed by the instant claims. Bradley does not address any particular disease, but instead examines the CXCR2 blocking ability of biparatopic nanobodies. Chapman discloses administration of a small molecule CXCR1/2 receptor antagonist to inhibit neutrophil recruitment, mucus production and goblet cell hyperplasia in animal models of pulmonary inflammation, but does not address treating disease with any of the encompassed polypeptides. Jones shows involvement of CXCR2 for endothelial progenitor cells during allergic airways remodeling. Londhe teaches that the CXCR2 ligand biological axis plays a role during induced lung injury relevant to bronchopulmonary dysplasia.  Strieter discusses the role of CXCR2 ligands in acute lung injury.  Taken together, the references suggest that CXCR2 may play 
The Examiner disagrees with the scope of the encompassed diseases. There is no requirement for activated CXCR2. There is only a requirement for being “associated with” activated CXCR2. It is unclear whether this actually requires activated CXCR2, or instead the activation of CXCR2 could merely be more likely in the encompassed diseases. There is also a question about the degree of the association, and whether it could be a positive or negative association.   In other words, there is no definition for what “associated” means, or how to determine which diseases would be associated with CXCR2. Applicant is relying on a generalized argument that some data “suggests” that there may be an effect, without providing clear rationale why one of skill in the art would find that either the examples in the specification, or the state of the art would support the enablement of the invention.  As indicated above, one of skill in the art would find it reasonable, without further evidence, to conclude that treating any one of the named disorders by inhibiting CXCR2 would be unpredictable. To find a workable embodiment of the invention within the vast genera of encompassed diseases would require undue experimentation by a practitioner. 
3. All studies performed in the instant specification are performed in vitro, and describe effects on signaling in cell culture. There has been no in vivo administration of any encompassed compound to any subject having any of the encompassed diseases. Further, the art does not provide enablement for any of the embodiments that are encompassed. The rejection is maintained for the reasons of record, because the method could not be performed without undue experimentation. 
4. The claim has been amended, and the rejection has been updated to reflect these amendments. Claim 54 and dependent claim 57 are no longer rejected.  

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 52 and 54 recite several polypeptides that require “a C-terminal extension consisting of two alanine residues.” However, it is unclear to which C-terminal the alanine residues must be attached. For example, in parts (a)-(d) and (f), the alanines could be attached to the end of the sequence of the SEQ ID NO, or could be attached to the end of the entire polypeptide. Since the claims recite the open transition phrase “comprising,” additional sequences and other elements may be present in the polypeptide. Therefore, the sequence of the SEQ ID NO may not be the most C-terminal sequence. Similarly, in parts (e) and (g)-(h), the alanine residues could be attached to the linker, the second antigen binding domain, or the C-terminus of the entire polypeptide. Therefore, the metes and bounds of the genera of polypeptides that are encompassed are indefinite. Claims 53, 55 and 56 depend from claims 52 and 54, and require the indefinite limitation. Therefore these claims are also rejected.

Applicant’s Arguments
Applicant argues:
1. The term “C-terminal extension” refers to the C-terminal ends of the entire polypeptide. Therefore the metes and bounds are clear. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The metes and bounds are not clear for the term “C-terminal extension”. While the Examiner agrees that the term “C-terminal” generally means at the C-terminal end of a polypeptide, the issue is that it is unclear which polypeptide has the C-terminal extension. For example SEQ ID NO:221-225 are all polypeptides. If two alanines are attached to the end of one of those sequences, that would comprise a “C-terminal extension”, although if additional amino acid sequence is added to the overall sequence, the 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 53, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 52 recites the phrase “respiratory disease associated with activated CXCR2”. There is no way to determine which disorders would meet the requirements for “associated with activated CXCR2 signaling.”  The term “associated with” is not defined by the specification. The general meaning is to be connected with something to in some way. This means that there is a relationship that is undefined between the diseases and CXCR2 activation. It is not clear if the signaling must be present, or is merely more likely to occur in the subject. The term is also a relative term, which means that it is unclear what level of association is actually required to be encompassed by the claims. Further, it is not clear whether only positive associations or both positive and negative associations are encompassed.
Claims 53, 55 and 56 depend from claim 52, and require the indefinite limitation. Therefore these claims are also rejected.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/30/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645